Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the budget of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2007
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget; NA
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/137 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the budget of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2007 (2009/653/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2007, together with the Centres replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EC) No 1920/2006 of the European Parliament and of the Council of 12 December 2006 on the European Monitoring Centre for Drugs and Drug Addiction (4), and in particular Article 15 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 23 December 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A6-0175/2009), 1. Grants the Director of the European Monitoring Centre for Drugs and Drug Addiction discharge in respect of the implementation of the Centres budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Director of the European Monitoring Centre for Drugs and Drug Addiction, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ C 278, 31.10.2008, p. 67. (2) OJ C 311, 5.12.2008, p. 164. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 376, 27.12.2006, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of the Decision on discharge in respect of the implementation of the budget of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2007 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2007, together with the Centres replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EC) No 1920/2006 of the European Parliament and of the Council of 12 December 2006 on the European Monitoring Centre for Drugs and Drug Addiction (4), and in particular Article 15 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A6-0175/2009), A. whereas the Court of Auditors (ECA) stated that it has obtained reasonable assurance that the annual accounts for the financial year 2007 are reliable, and the underlying transactions are legal and regular, B. whereas on 22 April 2008 Parliament granted the Director of the European Monitoring Centre for Drugs and Drug Addiction discharge in respect of the implementation of the Centres budget for the financial year 2006 (6) and, in its resolution accompanying the discharge decision, noted, inter alia, from the Centres work programmes for 2007 and the period 2007-2009 the following strategic objectives:  developing ex-post control of financial transactions,  developing an internal capacity for risk assessment and internal audit,  developing tools and procedures for integrated resources management and promoting external synergies, particularly with the European Maritime Safety Agency (EMSA), also based in Lisbon,  implementing a more structured and effective human resources policy,  successfully completing the move to its new headquarters in Lisbon, 1. Notes the ECAs observation that the budget line for IT operations increased by more than 80 % in the final budget as adopted in October 2007 compared with the initial budget for 2007 adopted in December 2006; 2. Notes the Centres explanation that the additional needs for IT equipment only became known in the third quarter of 2007 when the schedule for the move of the Centre into its new premises and technical needs was fixed; 3. Notes the ECAs finding that there is a disagreement between the Centre and Norway about Norways financial participation in the Centres work, the reason being a difference in the formula laid down in the original signed agreement, which the Centre applies, and the agreement as published in the Official Journal, which Norway applies; notes the ECAs observation that, due to the different formulas used, the Centres calculation of the contribution is approximately EUR 80 000 higher than Norways calculation; 4. Is satisfied with the information provided by the Centre to the rapporteur that a compromise has since been achieved, according to which Norway made a one-off payment of EUR 34 230 and accepted the waiving of an existing surplus of its contribution to the Centre corresponding to the remaining amount of the abovementioned difference resulting from the 2007 exercise; furthermore, the Centres calculation method will be applied in 2008 and Norways calculation method will be applied from 2009 onwards; 5. Notes that the Director of the Centre took over the role of the coordinator of the agencies network on 1 March 2008 and until 28 February 2009; Follow-up to previous discharge exercises 6. Notes from the Centres annual activity report for 2007 that it set up procedures and tools for regular supervisory and ex post controls and further developed human resources management, in particular by setting up a human resources portal on its intranet, which includes information on applicable rules and processes; 7. Welcomes the fact that the Centre closely cooperates with EMSA, also based in Lisbon, in order to share buildings and jointly use infrastructures and services; notes that the move into the premises is scheduled for the first quarter of 2009; 8. Refers for other observations accompanying its Decision on discharge which are of a horizontal nature to its Resolution of 23 April 2009 on financial management and control of EU agencies (7). (1) OJ C 278, 31.10.2008, p. 67. (2) OJ C 311, 5.12.2008, p. 164. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 376, 27.12.2006, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 88, 31.3.2009, p. 134. (7) See page 206 of this Official Journal.